DETAILED ACTION
Status of the Claims
1.	Claims 13-15 and 17-30
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 13-15 and 17-30 in the reply filed on 6/11/2021 is acknowledged.  The traversal is on the ground(s) that amended claims are closely related so that searching and examining all claims does not present a serious burden.  This is not found persuasive because the process requires the change of resistivity of sensing material to detect acetone which is not required by the product claim. 
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 recites the limitation "the electrode substrate" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
0.15 WO3.. and  tungsten bronze as recited in claim 13 or tungsten bronze is Na0.15 WO3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13, 14, 18-20, 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambandan (US 2015/0346190) in view of Dey et al. (Dissertation, 2004, 1-117).

Claim 13. Sambandan teach a gas sensor (sensor element 10 for detecting gas, [0070][0067] comprising: 

Sambandan et al. teach the semiconductor material comprises tungsten oxide [0079] and teach different dopants, loadants or co-catalyst could be added to semiconductor material [0075] but do not teach semiconductor material comprises tungsten bronze. 
However, Dey teach tungsten bronze (Mx WO3 system) which is a modification of tungsten oxide with ion (page 1, Introduction). Dey teaches tungsten bronze is well known to be used as electrode in electrochemical system due to its high electrical conductivity and inertness to acid media (page 3).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the invention in view of Dey teaching to try tungsten bronze as the choice of material for the semiconductor material of Sambandan et al. because the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination (see MPEP § 2144.07).

Claim 14 Sambandan teach the sensitivity is 1 ppm (reads on 1 ppm) (Table 6 and Fig 8).

Claims 15 and 28, Dey teach tungsten bronze is Mx WO3 system wherein the M is Li (alkali metal) (page 1, Introduction) wherein x = 0.03-0.7 and Y is 3 (see abstract).

Claim 18, Sambandan teach electrode substrate comprises ceramic (Al2O3; [0104]).

Claim 19, Sambandan teach using methanol (solvent) to deposit tungsten oxide [0104].

Claim 20, Sambandan teach the semiconductor material 16 is shape of film (see Fig 3).

Claim 27, Dey teach the tungsten bronze is Mx WO3 system could be cesium tungsten bronzes, CsxWO3 with x=0.19-0.33 (page 107, section 4.5).

Claims 21-26  is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambandan and Dey as applied to claim 13 above, and further in view of Singh et al. (ACS Appl. Mater. Interfaces, 2017, 9, 34544-34586) and Jalal et al. (ECS Trans. 2017, 1369).
	Claim 21, Sambandan et al. do not teach the gas sensor is a wearable device.
	However, Singh et al. teach graphene based chemical sensor that is flexible and stretchable wearable electronic device used for detection of volatile organic compounds (VOCs) i.e. acetone (abstract). Furthermore, Jalal et al. teach a wearable platform for acetone sensing that operates at low power (see pages 1376 and 1377).
	Therefore, it would have been obvious to design the gas sensor of Sambandan et al. to be a wearable electronic device in view of Singh et al. and Jalal et al. teachings because small size wearable gas sensor would continuously monitored/detect acetone and thereby alert the patient or user if dangerous state or high levels of acetone is present in real time. 

Claim 22, modified Sambandan et al. teach the wearable device comprised of electrodes of 1cm X 1cm and separated by distance of 0.55 cm (see Dey et al. page 1371, Design criteria of three electrodes micro-fuel cell), thus the volume of the wearable device is 0.55 cm3 (reads on less than 5 cm3).

Claim 23. Modified Sambandan et al. teach the wearable device has low power consumption of approximately 2.6 µA (see Jalal et al., page 1376, Wearable Platform for acetone sensing).

Claim 24, modified Sambandan et al. teach the wearable device could be watch (see Singh, page 34545). 

Claim 25, modified Sambandan et al. teach the wearable device has ADC converter (see Jalal et al., page 1376, Wearable Platform for acetone sensing), that it is apparent the wearable device is configured to digitally read concentration of acetone. 

Claim 26, modified Sambandan et al. teach the wearable device is connected with a smartphone (see Jalal et al., page 1376, Wearable Platform for acetone sensing) and smartphone could be configured to visualize metabolic profiles. 

Claims 17, 29 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sambandan and Dev as applied to claim 13 above, and further in view of Kaur et al. (Sensors and Actuators B, 258, 2018, 1022-1035).
	Claims 17, 29 and 30, modified Sambandan et al. do not teach the sensing material comprised of complex of reduced graphene oxide and the tungsten bronze. 
	However, Kaur et al. teach WO3 based acetone sensor and teaches incorporating reduced graphene oxide to WO3 via electrostatic interactions increases the selectivity, sensitivity and lowers the operable temperatures of the sensor (see abstract and 2.3). 
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention in view of Kaur et al. teachings to incorporate reduced graphene oxide to the tungsten bronze of the modified Sambandan et al. sensing material because incorporation of reduced graphene increases sensitivity and selectivity of acetone sensor. 

Claim 30, modified Sambandan et al. in view of Kaur et al. teach reduced graphene oxide is complexed with tungsten bronze such as NaxWO3 wherein x=0.01-0.11 (see Dey et al. page 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GURPREET KAUR whose telephone number is (571)270-7895.  The examiner can normally be reached on M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Donald L Tarazano can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GURPREET KAUR/
Primary Examiner
Art Unit 1796